         Case 1:20-cv-05705-SDA Document 32 Filed 06/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Ernesto Licona Perez and Jose Quic,                                    6/15/2021

                                Plaintiffs,
                                                              1:20-cv-05705 (SDA)
                    -against-
                                                              ORDER
 Hummus On 6th LLC et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       This case contains claims under the Fair Labor Standards Act. On May 13, 2021 an Order

was issued on the parties’ consent referring disposition of this matter to the undersigned

pursuant to 28 U.S.C. § 636(c). (ECF No. 29.) On June 11, 2021 the parties submitted their

proposed settlement agreement. (See Jt. Mot., ECF No. 31.) Having reviewed the proposed

settlement, the Court finds that it is fair and reasonable. See Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 199 (2d Cir. 2015). The settlement is approved. Accordingly, this action is dismissed

with prejudice and without costs except as may be stated in the settlement agreement. The Court

will retain jurisdiction to enforce the settlement agreement.

SO ORDERED.

DATED:         New York, New York
               June 15, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
